Concurring Opinion by
Mr. Justice Roberts:
I concur in the result. However, my concurrence as to point number 3 is based on the fact that the petition does not allege facts sufficient to support a finding of denial of counsel on an appeal of right.
But I am of the belief that we could not, as the majority suggests, constitutionally presume a waiver *304from a “suggestion” of the district attorney in his reply to the petition for a writ. Cf. Commonwealth ex rel. Herman v. Claudy, 350 U.S. 116, 123, 76 S. Ct. 223, 227 (1956).
Mr. Justice Jones joins in this opinion.